[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-12894                ELEVENTH CIRCUIT
                                                            APRIL 8, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                  D. C. Docket No. 07-14267-CV-DLG

GLENN SMITH,


                                                          Plaintiff-Appellant,

                                 versus

FLORIDA DEPARTMENT OF CORRECTIONS,
Walter A. McNeil, Secretary,
ARNP J. WADE,
in his individual capacity,
SGT SCOTT MURPHY,
in his individual capacity,
MAJOR T. SHEFFIELD,
in his individual capacity,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (April 8, 2010)
Before EDMONDSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

      Glenn C. Smith, a Florida state prisoner proceeding pro se, appeals the sua

sponte dismissal of his 42 U.S.C. § 1983 civil rights action pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. After review, we affirm.

                        I. COMPLAINT ALLEGATIONS

A.    The Prison Infirmary

      Smith, an inmate at the Okeechobee Correctional Facility (“the prison”),

filed his pro se § 1983 complaint alleging Eighth Amendment, First Amendment,

and Due Process claims against (1) James McDonough, the Secretary of

Corrections for the Florida Department of Corrections, in his official capacity; and

(2) J. Wade, a prison nurse practitioner, in his individual capacity, and (3) Sergeant

Scott Murphy and Major T. Sheffield, correctional officers, in their individual

capacities. We outline the allegations.

      On July 21, 2004, a sheriff’s deputy at the courthouse hit Smith, breaking his

pelvis. The emergency room doctor told Smith “that there was nothing that could

be done orthopedically, so [Smith] could not get out of bed for 5-7 days, although

the doctor did not tell [Smith] any prognosis or treatment to follow that

confinement to bed.” An ambulance took Smith back to prison and he went



                                           2
directly to a bed in the prison infirmary.

       Defendant Nurse Wade was in charge of medical services in the prison

infirmary.1 For the next twelve days, Smith got out of bed only to go to the

bathroom using a wheelchair. On August 2, 2004, Nurse Wade started Smith using

a walker in the infirmary. Smith used the walker to move between the beds and to

the bathroom. Due to pain, Smith could walk only between 50 and 150 feet before

having to return to bed and could not put his full weight on his left leg. Smith

increased his walks from three to six walks per day.

       On August 4, 2004, Nurse Wade observed Smith take six steps using the

walker and “commented about discharging [Smith] from the infirmary.” Smith

complained that due to his pain, it was not possible for him to walk more than

about 150 feet and he could not possibly do all the walking that was required, or

sleep on the hard mattresses, if he was discharged to the general population. Nurse

Wade did not take X-rays of Smith’s pelvis or examine the X-rays taken at the

emergency room.

       Later, another nurse, Nurse Ford, told Smith that he was released from the

infirmary. When Smith protested, Nurse Ford gave Smith two medical passes: one



       1
        While Smith was in the infirmary in July 2004, Nurse Wade was a named defendant in a
pending § 1983 action Smith had filed in Florida state court on March 9, 2004. This § 1983
action concerned the treatment Smith received for a chronic itching condition.

                                             3
for a lower bunk, lower tier cell assignment for one year and another for

handicapped-meal seating for one month. Nurse Ford warned Smith that if he did

not leave the infirmary, she would notify security. Smith asked Nurse Ford to

inform Nurse Wade that he could not leave because he could not walk the distances

required without extreme pain.

       In response, Defendant Sergeant Murphy and another correctional officer

came to the infirmary.2 Sergeant Murphy ordered Smith to leave the infirmary.

Smith twice repeated that he could not leave because he could not walk the

distances in the open population. Sergeant Murphy asked Smith if he was refusing

to leave the infirmary, and Smith responded, “Yes.”

       Sergeant Murphy returned with Defendant Major Sheffield. Smith repeated

that he could not leave and said he needed a few more days in the infirmary to heal.

Major Sheffield responded that Smith would be placed in administrative

confinement pending a disciplinary report (“DR”) for refusing to obey an order and

“that would resolve [Smith’s] having to deal with walking . . . and give him time to

heal.” Smith’s complaint explains that administrative confinement involves 24-

hours-a-day, seven-days-a-week cell lockdown with food brought to the cell.



       2
         At the time, Sergeant Murphy was a named defendant in a pending § 1983 action that
Smith had filed in Florida state court on September 9, 2003. This § 1983 action concerned
disciplinary action taken against Smith, which Smith claimed was retaliatory harassment.

                                              4
Major Sheffield had a wheelchair brought and ordered Smith into it. Smith in the

wheelchair was taken to administrative confinement.

B.    Administrative Confinement

      For the next three weeks in administrative confinement, Smith was

prescribed “a modicum of ibuprofen for his pain,” but “it was not enough to relieve

it entirely.” Smith had to sleep on a hard, thin mattress and woke up every hour or

two due to “excruciating pain” in his back, pelvis and left leg. Smith “had to get

up to move around, painfully walk with his walker, sit up for several minutes, and

self-massage his lower back until the pain abated to a degree that [he] could lay

down again to sleep for a while.” Smith filed “grievances of a medical nature” on

August 5 and 6, 2004 “concerning his problems,” but nothing was done to alleviate

them. Smith walked with the walker, and later without it, in his cell and to his

shower three times a week “as his entire rehabilitative regimen.” When released

from administrative confinement, Smith could walk the distances required in the

open population only slowly and painfully.

C.    Disciplinary Report

      On August 11, 2004, Smith received a DR prepared by Sergeant Murphy.

The DR charged Smith with refusing to leave the infirmary after repeatedly being

ordered by Sergeant Murphy to do so. After a DR hearing, Smith was found guilty



                                          5
of disobeying Sergeant Murphy’s order and given thirty days in disciplinary

confinement.3 Smith appealed the ruling, arguing, inter alia, that the order to leave

the infirmary was illegal, unconstitutional and not based on sound medical

judgment. Smith contended that the order and ensuing DR were retaliation for the

pending civil suits Smith had already filed against Sergeant Murphy and Nurse

Wade.4 Smith’s institutional appeal and appeal to the Secretary of Corrections

were denied.

D.     Smith’s Complaint

       Smith’s complaint alleges that: (1) Nurse Wade, Sergeant Murphy and

Major Sheffield violated his Eighth Amendment rights by being deliberately

indifferent to his serious medical needs, (2) Sergeant Murphy’s DR was in

retaliation for Smith’s exercise of his First Amendment rights, including prior



       3
        The DR attached to Smith’s complaint does not cite the rule Smith was charged with
violating. Smith contends that he was found guilty of violating Florida Administrative Code
Rule 33-601.314, § 6-1, which imposes a punishment of thirty days in disciplinary confinement
and takes away sixty days of gain time if an inmate disobeys “any order given to an inmate or
inmates by a staff member or other authorized person.”
       4
         Smith’s complaint states that he filed over fifty-five actions in federal and state court
over the past five years. The district court noted that Smith filed at least ten actions in the
Southern District of Florida in the past three years and that the district court has entered an order,
pursuant to 28 U.S.C. § 1915(g), in Case No. 06-CV-14066, prohibiting Smith from petitioning
to proceed in forma pauperis before any court in the United States. At least four of Smith’s
federal actions have been appealed to this Court. See Smith v. Sec’y, Dep’t of Corrs., No. 09-
11423, 2009 WL 4893301 (11th Cir. Dec. 21, 2009); Smith v. Sec’y, Dep’t of Corrs., 318 F.
App’x 726 (11th Cir. 2008); Smith v. Sec’y, Dep’t of Corrs., 286 F. App’x, 682 (11th Cir. 2008);
Smith v. Sec’y, Dep’t of Corrs., 252 F. App’x 301 (11th Cir. 2007).

                                                  6
lawsuits he filed against Nurse Wade and Sergeant Murphy and his protest about

his discharge from the infirmary; (3) Florida Department of Corrections’s

“disobeying any order” rule was vague, overbroad and facially unconstitutional

under the Due Process Clause; and (4) numerous due process violations occurred

in connection with Smith’s DR hearing.

B.    Dismissal for Failure to State a Claim

      The district court granted Smith leave to proceed in forma pauperis. A

magistrate judge conducted an initial screening of Smith’s complaint pursuant to

28 U.S.C. § 1915. The magistrate judge’s report (“R&R”) recommended that

Smith’s complaint be dismissed, pursuant to § 1915(e)(2)(B)(ii), for failure to state

a claim because it: (1) did not state a First Amendment retaliation claim because

Smith admittedly disobeyed the order that resulted in the DR and Smith’s

complaint did not allege facts showing a causal link between Smith’s First

Amendment activity and the valid DR; (2) did not state a due process claim as to

the disciplinary proceedings because thirty days in insolation is not an excessive,

atypical or significant hardship that would implicate the Due Process Clause; (3)

did not state a claim that the “disobeying any order” rule is unconstitutionally

vague and overbroad because that rule is necessary to preserve order and discipline

in the prison; and (4) did not state an Eighth Amendment claim because Smith’s



                                           7
allegations at most established negligence and not deliberate indifference to his

serious medical needs.

      Smith filed objections to the R&R. The district court approved the R&R and

dismissed Smith’s complaint. The district court noted that the complaint’s

allegations established that: (1) Smith received treatment consistent with that

recommended by the emergency room doctor and, thus, the order to leave the

infirmary was not illegal; and (2) the refusal to give Smith a few more days of bed

rest in the infirmary to heal was a disagreement with the course of medical

treatment that did not rise to the level of deliberate indifference. Smith filed this

appeal.

                                  II. DISCUSSION

A.    28 U.S.C. § 1915(e)(2)(B)(ii)

      The district court must dismiss a case filed in forma pauperis at any time if it

determines that the action “fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii). A dismissal under § 1915(e)(2)(B)(ii) is governed

by the same standard as a dismissal under Federal Rule of Civil Procedure

12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Dismissal for

failure to state a claim is appropriate when the facts as pled do not state a claim for

relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. ___, 129 S.Ct. 1937,



                                            8
1950 (2009) (Rule 12(b)(6) dismissal); Douglas v. Yates, 535 F.3d 1316, 1321

(11th Cir. 2008) (Section 1915(e)(2)(B)(ii) dismissal). “Pro se pleadings are held

to a less stringent standard than pleadings drafted by attorneys and will, therefore,

be liberally construed . . . . But, issues not raised below are normally deemed

waived.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per

curiam). After liberally construing Smith’s complaint, we find no reversible error

in the dismissal.5

B.     Eighth Amendment Medical Treatment Claim

       Deliberate indifference to an inmate’s serious medical needs violates the

Eighth Amendment’s prohibition against cruel and unusual punishment. Estelle v.

Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291 (1976). However, not every claim

by a prisoner that he has not received adequate medical treatment will state an

Eighth Amendment violation. Id. at 105, 97 S. Ct. at 291. To state a claim of

deliberate indifference, the plaintiff must allege both an objectively serious

medical need and the subjective intent of deliberate indifference. Brown v.

Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004). We agree with the district court

that Smith’s alleged broken pelvis is an objectively serious medical need.



       5
       We review de novo a district court’s sua sponte dismissal for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and take the well-pleaded factual allegations in the
complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir. 1997).

                                                9
      Thus, the issue on appeal is whether Smith sufficiently alleged the subjective

component of deliberate indifference. “To establish the second element, deliberate

indifference to the serious medical need, the prisoner must prove three facts: (1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk; and (3)

by conduct that is more than mere negligence.” Id. “[A] simple difference in

medical opinion between the prison’s medical staff and the inmate” regarding the

course of treatment does not state an Eighth Amendment claim. Harris v. Thigpen,

941 F.2d 1495, 1505 (11th Cir. 1991). Thus, “whether governmental actors should

have employed additional diagnostic techniques or forms of treatment is a classic

example of a matter for medical judgment and therefore not an appropriate basis

for grounding liability under the Eighth Amendment.” Adams v. Poag, 61 F.3d

1537, 1545 (11th Cir. 1995) (quotation marks omitted).

      Here, Smith’s complaint alleges at most medical malpractice and not

deliberate indifference. Smith’s own allegations establish that his broken pelvis

could not be treated orthopedically, that Smith needed to remain in bed for five to

seven days, that Smith received at least twelve days of bed rest in the infirmary and

two additional days during which he began walking with a walker, that at the time

of his discharge he could walk, albeit painfully, with the walker for up to 150 feet.

Smith asserts that Nurse Wade should have taken additional X-rays. However,



                                          10
Smith’s claim rests on his difference of opinion with the prison medical staff over

the course of his treatment, which does not rise to the level of an Eighth

Amendment violation.6 And, because Nurse Wade’s decision to discharge Smith

after fourteen days in the infirmary does not constitute deliberate indifference to

Smith’s medical needs, the alleged actions of Sergeant Murphy and Major

Sheffield in enforcing that decision also do not rise to the level of deliberate

indifference. See Estelle, 429 U.S. at 104, 97 S. Ct. at 291 (explaining that

allegations that prison guards intentionally denied or delayed access to medical

care or interfered with treatment once prescribed states an Eighth Amendment

deliberate indifference claim). The district court properly dismissed Smith’s

Eighth Amendment claim.

C.     First Amendment Retaliation Claim

       Under the First Amendment, a prison official may not retaliate against an

inmate for exercising his free speech rights, which includes complaining about the

conditions of confinement and filing prison grievances. Farrow v. West, 320 F.3d

1235, 1248 (11th Cir. 2003). To state a First Amendment retaliation claim, a

plaintiff must show: (1) “that his speech or act was constitutionally protected”; (2)


       6
        Smith’s argument that the Defendants’ alleged actions amounted to no treatment at all is
contradicted by his complaint, in which he alleged he remained in bed for twice as long as was
recommended by the emergency room doctor and received ibuprofen after he was discharged
from the infirmary.

                                               11
“that the defendant’s retaliatory conduct adversely affected the protected speech;”

and (3) “that there is a causal connection between the retaliatory actions and the

adverse effect on speech.” Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir.

2005).

         Accepting the allegations in Smith’s complaint as true, Sergeant Murphy

ordered Smith to leave the infirmary and Smith refused, even when warned that to

do so would result in disciplinary action. Sergeant Murphy then prepared a

disciplinary report and the disciplinary team subsequently found Smith guilty of a

rule violation because he admittedly failed to obey an order to leave the infirmary.

Smith’s complaint makes only conclusory allegations of a retaliatory motive; it

does not allege facts sufficient to raise that conclusion above the speculative level.

See Iqbal, 556 U.S. at ___, 129 S. Ct. at 1951 (explaining that conclusory

allegations are not entitled to a presumption of truth); Sinaltrainal v. Coca-Cola

Co., 578 F.3d 1252, 1266 (11th Cir. 2009) (stating that “in testing the sufficiency

of the plaintiff’s allegations, we do not credit . . . conclusory allegations as true”);

Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005)

(concluding that conclusory allegations are not “well-pleaded factual allegations”

that must be accepted as true).

         Indeed, Smith’s retaliation claim, as alleged, does not involve a fabricated



                                            12
disciplinary report. Rather, Smith’s complaint admits that he did not comply with

Sergeant Murphy’s order to leave the infirmary, but counters that he was justified

in doing so. This is not a sequence of events from which one could, without more,

plausibly infer a retaliatory motive. See Cain v. Lane, 857 F.2d 1139, 1141-43

(7th Cir. 1988) (noting that not every disciplined prisoner who has filed a lawsuit

will state claim of retaliation and that the prisoner “must allege a chronology of

events from which retaliation may plausibly be inferred”). Given that the well-

pleaded facts in Smith’s complaint establish that the motive for Smith’s discipline

was his failure to obey Sergeant Smith’s order, the district court properly dismissed

Smith’s First Amendment retaliation claim.7



       7
         We also reject Smith’s claim that his due process rights were violated by his
administrative/disciplinary confinement. Although Smith’s complaint alleged a number of ways
in which administrative and disciplinary confinement differs from confinement in the general
population, he was subject to those conditions only for thirty days. See Sandin v. Conner, 515
U.S. 472, 486, 115 S.Ct. 2293, 2301 (1995) (concluding thirty days of disciplinary confinement
did not give rise to a protected liberty interest); Rodgers v. Singletary, 142 F.3d 1252, 1253
(11th Cir. 1998) (concluding two months in administrative confinement did not constitute a
deprivation of a constitutionally protected liberty interest). We also note that the allegations in
Smith’s complaint indicate that the conditions in disciplinary confinement essentially are the
same as the conditions in administrative confinement. Additionally, Smith’s complaint does not
allege that he was singled out for harsher treatment than is generally accorded prisoners in
administrative or disciplinary confinement.
        On appeal, Smith raises two new arguments: (1) that defendants cannot avoid due process
claims by labeling his confinement administrative rather than disciplinary, and (2) that this Court
should adopt the rule that any confinement that results from retaliation is automatically an
atypical and significant hardship. We do not address these arguments because they were not
raised in the district court. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.
1998) (noting that issues not raised below are normally deemed waived on appeal).


                                                13
D.     Constitutionality of Florida Administrative Code Rule 33-601.314, § 6-1

       Smith argues that Florida Administrative Code Rule 33-601.314, § 6-1, the

“disobeying any order” rule, is vague, overbroad and unconstitutional on its face

under the four-factor test outlined in Turner v. Safley, 482 U.S. 78, 89-91, 107 S.

Ct. 2254, 2262 (1987). Smith has raised this challenge twice in this Court, and

twice this Court has rejected it. See Smith, 2009 WL 4893301, at *3; Smith, 318

F. App’x at 729. We reject it for a third time for the reasons stated in these two

prior opinions. Additionally, because Smith’s complaint establishes that he was

disciplined for his admitted failure to comply with Sergeant Murphy’s order and

not for an arbitrary or retaliatory reason, Smith failed to state a claim that the rule

is unconstitutional as applied to him.

                                    III. CONCLUSION

       For the forgoing reasons, the district court did not err in dismissing Smith’s

in forma pauperis complaint for failure to state a claim on which relief may be

granted pursuant to § 1915(e)(2)(B)(ii).8

       AFFIRMED.

       8
          We reject Smith’s argument that the district court abused its discretion in denying
Smith’s Rule 59(e) motion to alter or amend the judgment because it merely reiterated the same
legal arguments Smith presented in his objections to the magistrate judge’s R&R. See Arthur v.
King, 500 F.3d 1335, 1343 (11th Cir. 2007) (explaining that a Rule 59(e) motion cannot be used
to relitigate matters that already have been considered or to raise arguments or present evidence
that could have been raised before the judgment was entered).


                                               14